 In the Matter of MISSOURI, KANSAS & OKLAHOMA COACH LINESandINTERNATIONAL ASSOCIATION OF MACHINISTSIn the Matter Of MISSOURI, KANSAS & OKLAHOMA COACH LINESandBROTHERHOOD OF RAILROAD TRAINMENIn the Matter of MISSOURI, KANSAS & OKLAHOMA COACH LINESandAMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY ANDMOTOR COACH EMPLOYEES OF AMERICA, LOCAL DIVISION 1147Cases Nos. C-257, C-308) R-383, and R-384.Decided November 2,1938Motor Bus TransportationIndustry-Interference,Restraint,and Coercion:expressed opposition to labor organization:disparaging remarks'about union;threats to close shop;sponsoringactivitiesof company-favored union-UnitAppropriate for Collective Bargaining:motorcoach employeesor drivers; nocontroversy asto-Representatives:proof of choice-union authorizations-Collective Bai gaining:refusal to recognize representatives,as exclusive repre-sentative;controversy with company-favored union,although no members ofsuch union at time of request, alleged as excuse for refusal to bargain-Dis-crananat,on:discharges:for giving testimonytinder the Act;for union activitiestodiscouragemembership in union ; charges of, not sustained as to sevenemployees-ReinstateinentOrdered:employees discriminatorily discharged-Back Pay: awarded-Investigationof Representatives:petitions for, dismissedbecause of order toemployerto bargain.Mr. Ebner P. Davis,andMr. Warren, Woods,for the Board.Mr. R. D. Hudson,andM11r.W. E. Hudson,of Tulsa, Okla., for therespondent.Mr. L. G. Fenn,of Tulsa, Okla., for the I.A.M.Mr.W. D. Nutter,andMr. A. I. Robinson,of KansasCity,Mo.,for the B.R.T.Mr., C. M. Ruyle,of Springfield, Mo., for the Amalgamated.Mr. George Rose,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed May 28, June 7 and 15, 1937, by the Inter-national' Association of Machinists, herein called the I.A.M., the9N.L R.B,No.55.597 598NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board, herein called the Board, by EdwinA. Elliott, Regional Director for the Sixteenth Region (Fort Worth,Texas), issued its complaint dated August 26, 1937, against the Mis-souri,Kansas & Oklahoma Coach Lines, Tulsa, Oklahoma, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.In respect to the unfair labor practices the complaint alleged, insubstance, (1) that the respondent on June 15, 1937, and at all timesthereafter had refused to bargain collectively with the I. A. M. asthe exclusive representative of the employees of the respondent en-gaged as repair and maintenance employees, said employees con-stituting an appropriate bargaining unit, and a majority thereofhaving designated said I. A. M. as their representative for collectivebargaining; and (2) that the respondent had discharged and refusedto reinstate LloydW. Kifer, R. L. Harvey, and William Joe Rayfor the reason that they had become members of the I. A. M. Thecomplaint and accompanying notice of hearing were duly servedupon the respondent and the I. A. M.The respondent filed an answer dated September 8, 1937, allegingthat it had never been furnished with accurate information that theI. -A.M. had been designated as the representative for collectivebargaining of its employees, in the unit of machinists, and denyingthat it had discharged Lloyd W. Kifer, R. L. Harvey, and WilliamJoe Ray because of union activities.On June 21, 1937, the Brotherhood of Railroad Trainmen, hereincalled the B. R. T., filed with the Regional Director a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of the employees of the respondent, employed as busdrivers, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the Act.On July 20, 1937, the Amalgamated Association of Street, ElectricRailway and Motor Coach Employees, Local Division 1147, hereincalled the Amalgamated, filed with the Regional Director a petitionalleging that a question affecting commerce had arisen concerning therepresentation of the employees of the respondent employed as driv-ers, and engaged in preparing the 'busses for operating, shopmen, andrepairmen, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the Act.On July 26, 1937, on the basis of these petitions, the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1, DECISIONS AND ORDERS599as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice; and the Board further ordered, pursuant to ArticleIII, Section 10 (c) (2), of said Rules and Regulations, that the twocases based on the petitions of the B. R. T. and the Amalgamated beconsolidated for,the purpose of hearing.On June 26, 1937, the I. A. M. filed with the Regional Directora petition alleging that a question affecting commerce had arisenconcerning the representation of the employees of the respondent en-gaged as repair and maintenance employees and requesting an inves-tigation and certification of representatives pursuant to Section 9 (c)of the Act.On August 10, 1937, the Board acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.Upon charges duly filed June 7, June 26, and August 14, 1937, bythe B. R. T., the Board, by the Regional Director, issued a complaintdated August 25, 1937, against the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the Act.In respect to the unfair labor practices, this complaint alleged, insubstance, (1) that the respondent on June 15, 1937, and at all timesthereafter, had refused to bargain collectively with the B. R. T., asthe exclusive representative of the employees of the respondent, en-gaged in operating motorbusses, said employees constituting an ap-propriate bargaining unit, and a majority thereof having designatedsaid B. R. T. as their representative for collective bargaining; (2)that the respondent had discharged certain employees, reinstatedsome without back pay, and suspended others for varying periods forthe reason that they had become members of the B. R. T., thereby dis-couraging membership in a labor organization; and (3) that therespondent extended its facilities to the Amalgamated, a labor organ-ization, and furnished transportation to it, and encouraged member-ship therein.The complaint and accompanying notice of hearingwere duly served upon the respondent, the B. R. T. and theAmalgamated.The respondent filed an answer on September 8, 1937, to the com-plaint dated August 25, 1937, in which it stated that it had not bar-gained collectively with the B. R. T. because of the controversybetween the B. R. T. and the Amalgamated, and admitted that it haddischarged or suspended certain employees as alleged, but denied thatsuch discharges or suspensions were because of union, activities: 600NATIONAL LABOR RELATIONS -BOARDOn August 10, 1937, the Board ordered that pursuant to ArticleIII, Section 10 (c) (2), of said Rules and Regulations, that the fiveabove described cases be consolidated for the purpose of hearing.Pursuant to notice a joint hearing on the complaints and petitionswas held at Tulsa, Oklahoma, on September 7, 8, 9, 10, 27, 28, 29, 30,and October 1, 1937, before W.' P. Webb, the Trial Examiner duly,designated by the Board.The Board, the respondent, and the Amal-gamated were represented by counsel, the B. R. T. and the I. A. M.by representatives, and all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and toproduce evidence bearing upon the issues was afforded all parties.At the conclusion of the Board's case in the matter of the respond-ent and the I. A. M., the respondent moved to dismiss the complaint.The Trial Examiner reserved ruling on the motion at the hearing, butdenied the motion in his Intermediate Report, subsequently filed.During the hearing, counsel for the respondent having expresseda desire to enter into a discussion for the purpose of settlement anddisposition of the petition of the I. A. M., the Trial Examiner granteda recess to permit the parties to prepare a stipulation.Soon afterthe resumption of the hearing, there was offered in evidence bycounsel for the Board on September 8, 1937, and made a part of therecord -without objection, a stipulation signed by all the parties, whichprovided as follows : (1) That the respondent recognized the "I. A.- M.as the exclusive bargaining agency for all of the employees in saidunit in respect to rates of pay, wages, hours of employment or otherconditions of employment and agrees to bargain with said I. A. M.in respect to such conditions of employment on request, within themeaning of the Act"; (2) that the Board might "certify in writingsaid I. A. M. as exclusive representative of said employees for thepurposes of collective bargaining."On October 23, 1937, the Boardissued a Decision and Certification of the I. A. M. as representative 1of the respondent's employees engaged as mechanics or body workers,exclusive of those in a supervisory capacity or porters.On October 9, 1937, the Trial Examiner filed an Intermediate Re-,port in the matter of the respondent and the 1. A. M. in which herecommended that the complaint be dismissed with respect to the al-legations that Lloyd W. Kifer, R. L. Harvey, and William Joe Ray,were discharged because of union activities.On October 18, 1937,exceptions to the Intermediate Report were filed by the I. A. M.The Board has reviewed all the rulings of the Trial Examiner onthe motions and on objections to the admission and exclusion of evi-dence, and finds that no prejudicial errors were committed.Thoserulings are hereby affirmed.The Board has reviewed the excep-13 N. L.It.B. 879. DECISIONS AND ORDERS601^tions to the Intermediate Report and, save to the extent that thefindings below depart from those of the Trial Examiner, finds thatthe exceptions are without merit.The Board departs from theTrial Examiner's finding that Lloyd W. Kifer, R. L. Harvey, andWilliam Joe Ray were not-discriminatorily discharged.-- -The hearing in the matter of the respondent and the B. R. T. wasadjourned on September 10, 1937, and resumed on September 27,1937.At this time, counsel for the Board moved to amend the com-plaint to add further allegations that the respondent had discrim-inatorily discharged and suspended certain additional employees,for the reason that they had joined the B. R. T., and had dischargedJ.D.Waddle because he gave testimony in a hearing before a TrialExaminer of the Board at Springfield, Missouri.A copy of themotion was duly served upon counsel for the respondent.Themotion was granted by the Trial Examiner after the counsel for therespondent waived further notice.Counsel for the Board offered,without objection by the respondent, on behalf of the-Amalgamated,an amended petition for investigation and certification of the motor-coach operators employed by the respondent.During the course ofthe hearing the Trial Examiner granted the motion of, counsel forthe Board to dismiss the complaint in so far as it alleged that therespondent had discriminatorily suspended E. L. Carney and W. P.Woods.On November 29, 1937, the Trial Examiner filed an IntermediateReport in the matter of the respondent and the B. R. T., in which hefound that the respondent had engaged in unfair labor practices affect-ing commerce within the meaning of Section 8 (1), (3), (4), and (5)and Section 2 (6) and (7) of the Act. Exceptions to the recom-mendations of the Intermediate Report were thereafter filed by therespondent and the B. R. T. On January 10, 1938, a supplement- tothe Intermediate Report was filed by the Trial Examiner in whichhe recommended that the allegations of the complaint as to WayneTreaster be dismissed as he had been reinstated to his formerposition.The Board has reviewed the rulings of the Trial Examiner onmotions and on objections to the admission of evidence and findsthat no prejudicial errors were committed.These rulings are herebyaffirmed.The Board has reviewed the exceptions to the IntermediateReport and, save to the extent that the findings below depart fromthose of the Trial Examiner, finds that the exceptions are withoutmerit.The Board departs from the Trial Examiner's finding thatCharles Akers was not discriminatorily discharged. (302NATIONAL LABOR RELATIONS BOARDUpon the entire record inthe case, theBoard makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTMissouri,Kansas & Oklahoma Coach Lines is a corporation or-ganized and existing under the laws of Oklahoma. It is engagedin the business of transporting by bus for hire, passengers, lightexpress,mail, and newspapers, under regularly established tariffsthrough Oklahoma, Missouri, and Kansas. It carries about $12,000worth of mail and newspapers a year.About 20 per cent of thismail and more than 20 per cent of its passengers are carried acrossState lines.The respondent makes connections with various otherinterstate bus lines, Santa Fe Trailways, Illinois, Pennsylvania, andCapital Greyhound Lines and others.The respondent has filed ap-plications for a permit from the Interstate Commerce Commissionunder the Motor Carrier Act of 1935.The respondent operates from 30 to 40 buses. Its employees aredivided into the following groups : Shop employees, office employees,drivers, and ticket agents.At the time of the hearing, 19 were em-ployed in the garage and shop, of whom 11 were mechanics, 4 werein the body shop and 4 were porters. Forty-nine men were employedas bus operators and 10 as office employees.H. THE ORGANIZATIONS INVOLVEDInternationalAssociation ofMachinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership machinists of various classifications, including mechanics andrepairmen employed in garage and repair shops.Brotherhood of Railroad Trainmen was organized on September 23,1883, and is a labor organization with a membership composed of vari-ous classes of employees in the transportation industry.Since 1933,it has admitted motorbus drivers to membership.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America is a labor organization affiliated with theAmerican Federation of Labor.All employees of street and electricrailways are eligible for membership, and in recent years it has alsoadmitted bus drivers to membership.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionAbout April 20, 1937, L. G. Fenn, a lodge representative of theI.A. M., started to organize the machinists employed by the respon-dent.R. L. Harvey signed an application for membership on April DECISIONS AND ORDERS60326, and Lloyd W. Kifer on April 28. On April 29, Bunce, the re-spondent's shop superintendent, asked Kifer about the men joiningthe I. A. M. and warned him that Allen, the president of the re-spondent, "would close the shop before he would recognize the Union."Bunce also told him that the men would obtain no advantage byjoining the Union and paying a part of their salaries to that organiza-tion, as it would be unable to get them any raise in pay.He referredto the I. A. M. as "a God damned bunch of agitators."On another occasion, Bunce told Harvey that if he would give up hisunion card, he would be promoted to the position of shop foreman.The following day he was again promised the same position.C. F. O'Banion, who is still an employee of the respondent, testifiedthat on June 4, 1937, when he made application for employment asa mechanic, Bunce asked him how he felt towards the I. A. M. Ap-parently O'Banion gave Bunce the impression that he did not belongto the I. A. M. as Bunce told him "he didn't want him to do like one ofhis drivers did-promise him that he wouldn't sign up with theUnion and then sign up, like this other driver had done." Bunce alsotold him "that all they were after was just the money." Later, atthe time of the organization of the Amalgamated, he remarked toO'Banion that he "had better join up," that "they were going to havethat Union."Sometime about June 15, 1937, Ruyle, an organizer for the Amal-gamated, went to the respondent and asked permission to organizethe drivers.The respondent apparently displayed an entirely dif-ferent attitude toward organization by this Union, for it saw in itthe possibility of defeating organization by the I. A. M. and theB. R. T. Bunce took Ruyle to Stillwater, Oklahoma, in a companycar, admittedly for the purpose of introducing Ruyle to some of thedrivers.Bunce also took Ruyle to Springfield, Missouri, with thatsame object in view.At one time in this period Fleming, a bus driver, was in his bus,having just driven tip to the gas pump inside the respondent'sgarage in Tulsa, when Ruyle got into the bus and started talkingabout the Amalgamated. "He said the company had given himauthority to come down and talk to the men about signing them up."Bunce came by and Fleming asked him about Ruyle's authority.Bunce stated "that the company give him the authority and that wasthe one they were going to recognize." This was denied by Bunceon the stand, although he admitted telling Fleming to "use yourown judgment."His denial is unconvincing in view of the acknowl-edged assistance given to the Amalgamated in its organizationalcampaign.On another occasion Bunce asked Waddle, one of the bus drivers,about his attitude towards the B. R. T., and a little later told him to go 604NATIONAL LABOR RELATIONS BOARDup to the Hudson Hotel, make application for membership in theAmalgamated, and vote for the officers.This also was denied byBunce, but his efforts in behalf of the Amalgamated, as describedabove, make his denial unpersuasive.The respondent also gave the Amalgamated the right to the check-off on two pay days. The respondent's president, Allen, stated thatthis was done without his knowledge, and that he stopped it as soonas he learned of it. In view of the other activities of the Amalga-mated which were sponsored by the respondent, this statement is veryunconvincing. It appears probable that the respondent stopped shortof anything further only because charges were filed by the B. R. T:with the Board.We find that by the above actions, the respondent has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.B. The dischargesLloyd W. Ki f erwent to work for the respondent March 4, 1935.He. wasTa working foreman in the body shop, and apparently hiswork there was entirely satisfactory, as no criticism of it wasvoiced.On April 28, 1937, he signed an application for member-ship in the I. A. M., but he was not active in obtaining memberships..The following day Bunce stopped him as he was leaving andtalked about the I. A. M., as has been related above.He asked Kiferif he- had joined up with the I. A. M.Kifer replied that he hadfiled an application for membership.Bunce advised him that Allen"would close the shop before he would recognize the Union."Kiferunderstood that Bunce referred to the body shop.At this time, the respondent had been expecting to build threemore bus bodies.On the morning of April 30, notices were postedon the window that three White used buses were for sale.On theevening of April 30, the men in the body shop were laid off. Spur-gin, the secretary-treasurer of the respondent, testified that the re-spondent was losing money on the body shop and was "short ofmoney."Allen explained "that their jobs were not standing up"and their "competitors were coming out with what is known as asnub-nosed job."Finally it was decided to cut out the body shopfor the time being.Allen also related that one of the big transpor=tation companies had recently "laid off their whole coach shop ofabout 30 men." Spurgin stated that he had advised that they keepa-small, force there-enough to do repairs, but he had been overruled.About a week after the shut-down, the respondent called back twomen to work in the body shop. Spurgin stated on the stand, "Wethought they were going to save money by keeping the whole body DECISIONS AND ORDERS605works shut down for a while, but, we found out we couldn't, andwe had to pay some of them just the same." Spurgin further ex-plained that this reversal of policy was due to the wrecking of oneof their busses in a collision with a truck.The side of the bus wastorn off, and the two men were called back to work on it.One of those called back, Woodward, did not belong to the Unionand had less seniority than Kifer.The reason that Allen gave fornot recalling Kifer, who had been a working foreman and was prob-ably one of the best workers, was that the respondent did not wishto pay him 551/^¢, an hour and "he was not satisfied with551/0."Allen also stated that he "didn't think" Kifer would- work for 500an hour, but he had made no effort to find out.On May 15, 1937, there was a meeting at which the RegionalDirector for the Sixteenth Region, a representative of the respondent,Fenn, the I. A. M. organizer, and Kifer were present. It was agreedto pay the men who were laid off 2 weeks' back pay, and that in theevent the respondent found it necessary to call others back to work,they would be recalled in, accordance with their seniority.This wasdone according to Allen's testimony because -"they charged we laidthese men off-on account of union activities.To settle the disputewe came to an agreement and paid all the men in the body shop up tothat date for 2 weeks that they hadn't worked in our shop." Thisstatement indicates very clearly that the settlement was for the lay-off, and not for the failure to call Kifer back when the shop wasreopened.A close consideration of all the testimony concerning theconference reveals that nothing was said on that occasion about anydiscrimination againstKifer, or about giving Kifer the- place ofWoodward.On cross-examination,that the controversy was settled by the payment of 2 weeks' back pay.He said that he did, and that so far as he personally was concernedhe was satisfied.The answer of the respondent to the complaint, however, does notplead this alleged settlement in rebuttal of the allegations of therefusal to reinstate Kifer.It seems obvious; therefore, that the re-spondent did not at the time regard the payment of 2 weeks' back payas an adjustment of Kifer's grievance.We cannot, therefore, takeit for granted that when Kifer stated he was satisfied with the pay-ment of 2 weeks' back pay, he meant that he felt he had agreed tosettlement of a claim for reinstatement not referred to.The respondent has given no convincing explanation of its failureto offer Kifer reemployment when it reopened its body shop.WhileKifer might have been loath to take 50 cents an hour instead of 551/2cents, he should have been given the opportunity to accept an offerof such employment. - It is reasonable to" assume that an employer 606NATIONAL LABOR RLLATIONS BOARDwould prefer to employ the most experienced and capable employeerather than one less qualified.Kifer was a working foreman, whichis an indication that his ability in directing and doing the work wasprobably the highest among all the workers.The only reason thatcan be deduced from the record for the failure to recall Kifer washis membership and activity in the I. A. M.We find that the failureto call Lloyd Kifer back to work was due to his union affiliation andactivities.Kifer has earned substantially as much money since his dischargeas he would have earned if he had continued working for the respond-ent.He stated at the hearing that he would go back to work for therespondent, as he liked "that kind of work."R. L. Harveywent to work for the respondent for the first time in1932 or 1933.He worked on several other occasions, the last timebeing in December 1936, when lie was called from out of the State.He was employed as a mechanic and worked first on the shift from 7p. in. to 4 a. in.Later he was changed to the shift from 10 a. in. to7 p. in.On March 1, he was again changed to the shift from 8 a. m.to 5 p. m., which appears to have been the most desirable shift.Harvey joined the I. A. M. on April 26, 1937, and was very activein soliciting members,. making no secret of his membership.He wasalso interested in the organizing activities of the B. R. T., as appar-ently the two organizations worked together in an effort to organizeall the employees.Bunce, the superintendent, told him, when the shopforeman left the employ of the respondent, that, "if I would get rightand give up my card, he would give me" the job as shop foreman.Thiswas not denied by Bunce.Harvey testified that thereafter his treatment was different.Therespondent tried to get him to work an excessive amount of overtime,although there were other men who were capable of handling thetasks but who were not asked to do extra work.His work was obvi-ously satisfactory, as he had been called back to work for the respond-ent in December and was asked to do extra work. Spurgin admittedon the stand that he was a good mechanic.On June 4, 1937, Harvey was notified that his work had beenchanged from 8 a. in. to 5 p. in., to 10 a. in. to 7 p. in.He asked Buncethe reason.Bunce told him "that was the orders and he could workor else."O'Banion, a man with less seniority, was put on the 8 a. in.to 5 p. in. shift.According to the usual practice, a new employeewould be put on night work, and as his seniority grew, he wouldfinally reach the 8 a. m. to 5 p. in. shift.Spurgin, secretary-treasurerof the respondent, testified that the change was made because Harveywas an old man there, that he knew when the busses left, and thatthere was a gap from 5 p.m. to 7 p. in. when no foreman was, there.When Harvey was told about this change, he became very angry, DECISIONS AND ORDERS607talking very loudly, and cursing Bunce.Finally,Harvey said hewould come in at 10 o'clock.According to Spurgin, Harvey so shocked him that he orderedHarvey's discharge.We find that Harvey was discharged becauseof his union activities.Harvey has not been employed since hisdischarge on that date, June 5, 1937.William Joe Ray,a mechanic, went to work for the respondentApril 2, 1937, and was discharged June 11, 1937.The respondent'sanswer alleges that Ray was let go because he was discharged by hisprevious employer for stealing.Spurgin testified that Ray was a good mechanic, and that he neverstole anything from the respondent, but that he was discharged onaccount of trouble which he had had with the Southern Kansas StageLines when in its employ. Spurgin explained that the respondent hadseveral thousand dollars' worth of drills, bits, and parts and "it isn'ta good thing to have a thief around." Spurgin denied that he haddischarged Ray because of his union affiliation, but stated "that theyhad too much at stake to have him working in the shop."Ray, while working for the Southern Kansas Stage Lines atMuskogee, Oklahoma, had sold junk which had accumulated, withoutany authorization from the management.As a result of this sale,he had a controversy with the company because he had not given itthe proceeds.When he first applied to the respondent for work, about March 23,1937, he talked with Hicks, the traffic manager, whom he had knownabout 5 years-both of them having worked for the Southern KansasStage Lines of the Santa Fe Trailways.Hicks had sent word to himto come over to the shop as there might be employment for him.In his conversation with Hicks, he related the facts about the troublewith his former employer in Muskogee.Hicks then sent him to seeSpurgin.According to Ray, Hicks stated that he would talk toSpurgin about this difficulty.Hicks admitted that he had talkedto Spurgin and did not deny that he had discussed this affair withhim.Spurgin testified that Hicks had told him that Ray was comingdown to see, him but (lid not mention any trouble.Spurgin stated that at the time he had hired Ray, he had talkedto him about the kind of work he could do but that nothing wassaid about any controversy which he had had with the SouthernKansas Stage Lines.He claimed that he first heard about it fromGammon, superintendent of the Southern Kansas Stage Lines, afterRev had been working for the respondent about a month. Spurginasked Gammon about it several times, but all he would say was, "Hehad some trouble over there.Why don't you find out over thereabout it?"So Spurgin "hired a man to go over and check therecords." 608YA-iIO'NALLABORRELATIONSBOARDThe detective went to Muskogee and talked to the foreman, 'Sherrill,who told him that Ray had confessed selling some parts.The in-vestigator testified at the hearing, and his report was submitted inevidence.From Gammon the investigator learned that Ray had-been involved in selling some junk, that he had received half theproceeds, that the Company made him give the money back to it, andthat later on he took $50 or $60 worth of new material.Ray denied being told at the time lie was discharged by his pre-vious employer that he had been charged with larceny or with takingdrills and bits.Ray stated that, on the contrary, Gammon, of theSouthern Kansas Stage Lines, had asked him about this junk andthat he had told Gammon he had sold it and had paid Gammon forit.He further stated that he had made no secret of selling it.Rayhad worked for the Southern Kansas for 4 years and was Foreman ofthe shop.Harvey testified that after Ray went to work, Bunce had remarkedabout Ray, "I guess I got a good one," and then quite pointedly withregard to the difficulty, that "he, had a little trouble down there, inMuskogee with the Southern Kansas but we didn't pay any attentionto that."Harvey also stated that Bunce told him that Ray "hadsold a little junk down there" at Muskogee, and that "everybodyknew it the next morning."When Ray was called by Hicks to see about going to work withthe respondent, it is natural to presume that Hicks, who had knownhim for some years, would ask him, if he did not already know, whyhe left the Southern Kansas Stage Lines, particularly since he hadbeen a foreman there.Hicks did not deny that he had discussedRay's'trouble with him.We conclude that Hicks did talk the matterover with Ray and with Spurgin too, and that they decided it did notamount to anything important.One fact which confirms this belief is that in the report submittedby the investigator, Sherrill, the foreman at Muskogee is quoted asrecommending that another employee of the respondent, previously,employed by the Southern Kansas Stage Lines—be «.atched.as a "realthief."The suggestion in this report is that the latter did the stealingand not Ray.Yet Ray was discharged by the respondent, and theother employee, who was a painter, was called back to work afterthe body shop was reopened and is still in the employ of therespondent.Ray joined the I. A. M. about April 26, 1937.Upon being ques-tioned as to whether he disclosed the fact of his affiliation, he statedthat he "didn't make any secret of it," and "didn't advertise it."Harvey, who was well known as a union member and was very activein behalf of the Union, associated a great deal with Ray,-the tworooming, eating, and working together.Ray was not active himself DECISIONSAND ORDERS609in behalf of the Union,but his close associationwithHarvey markedhim as a union man, and one likely to be opposed to the respondent'splans to foist its choice of a union on the employees.We find that'the respondent has discriminatedagainstRay becauseof his union affiliation.-Vayne Treasterwent to work as a bus driver for the respondenton April 3, 1934,and worked continuously until March 9, 1937, thedate of his discharge.Treaster has been reemployed by the respond-ent and asked to have the complaint dismissed as to himself.TheTrial Examiner recommended that the allegations of the complaintas to Treaster be dismissed without prejudice.We,concur in thisaction.Jack Roglitzwas employed as a bus driver by the respondent sometime prior to February 1937.Previous to this employment, he hadworked for the Santa Fe Trailways,but had been"pulled out" ofservice on account of his accident record.On February 9, 1937, whileemployed by the respondent,he had an accident in which he injureda little girl.He signed a B. R. T.authorization May 28, 1937,and was activewith Charles Akers, one of the bus drivers, who was also laid off, in-obtaining signatures to such authorizations.He was discharged forthe first time on June 5, 1937.The respondent's answer alleged that his employment was termi-nated because the insurance company had investigated the accidenton February 9, 1937,and had requested his discharge.Another rea-son 'given `for the discharge was the fact that he had been makinga practice of coming late to start his 4: 00 a. in. run.As a result of a conference between the respondent,counsel forthe Board, Roglitz, and Charles Akers,Roglitz was reinstated onJuly 3, 1937.The respondent's answer further alleged that on July 18, 1937, therespondent learned that Roglitz had failed to stop at Chelsea on hisrun and had failed to pick up a passenger.He Was discharged forthe second time on'July 20, 1937.It was stipulated at the hearing by the Counsel for the Board andthe respondent that Roglitz was a member of the B.R. T., that thisfact was known to the respondent, and that contrary to companyrules he had passed through Chelsea without stopping,thus failingto pick up a passenger.The failure to stop at Chelsea was the firstserious thing called to Allen's attention"since he had been reinstated.There was testimony from some of the drivers that it was not on themorning schedule to stop at Chelsea. Several drivers testified thatthey had been instructed that it was not necessary to stop at Chelseaon that run. It was admitted,however, that, if such instructionswere given, they were given by other drivers and not by anyone in 610NATIONAL LABOR RELATIONS BOARDa supervisory capacity.Allen denied any such instructions wereever authorized by the respondent.We find that the discharge of Jack Roglitz was not due to his unionactivity.Charles Akers,a bus driver, was employed by respondent for about31/2 years.He was laid off May 29, 1937, until July 4, 1937.Hefirst got in touch with the B. R. T. organizers early in April 1937,and signed a B. R. T. authorization April 30, 1937.Robinson, theB. R. T. organizer, gave him 40 or 50 blank B. R. T. authorizationsto be signed by the men, which he was active in taking around amongthe drivers for signature.These he carried with him in a little kitwhich he had in the bus on May 24, 1937, when he came off his run.Going into the office to settle his receipts, he left his kit behind.When he came out he found that Allen had taken his bus.He walkeddown to the garage and about 30 or 40 minutes later Allen returnedto the garage with Bunce..Allen explained the taking of the bus by stating, "I was complain-ing to Mr. Spurgin about the conditions of busses, in regard to themaintenance, some of the rattles in coaches, and so on, and CharlieAkers' bus was standing there ... I drove the bus to the garageand discovered certain rattles and I called Mr. Bunce to go with meso he could in turn see what rattles there were and see that they werefixed."Allen could not recall definitely when he had ever taken a bus outbefore, although he recalled vaguely that, with Akers, he had drivento a place called Sand Springs a bus which had just come back fromthe factory.He was not able- to give any particulars as to when thisoccurred.He also had some recollection of taking the bus of a drivernamed King to try it out.No date or approximate time was givenfor this trip.He could not recall any other instances.At the time Allen took the bus there were eight authorizations inhis kit, including those of McNutt, , Waddle, Krebbs, and Owen.When Akers retrieved the kit he found the authorizations werechanged around and not in the same shape in which he had left them.Allen denied disturbing Akers' kit.On .the following day, Akers was called into the office and, told tostop the practice of using for his personal needs the cash fares whichhe picked up on his run, but to turn them all in at the time he madehis report.The bus drivers had been permitted to use the cash farescollected on the run; which' they reported at the time they were col-lected, but were assessed a 25-cent penalty for each time they did it.These amounts were then deducted from their pay at the end of theweek. ' There was no question of dishonesty involved in this, accord-ing to the respondent's' own testimony. -DE,CISIONS AND ORDERS611On May 29, 1937, Akers was "pulled off" by Spurgin.He wastold that this was done because there was a report that on his previ-ous run he had driven over all the railroad crossings between Tulsaand Springfield without stopping.This charge was denied by Akers.On the following Tuesday he was told that the respondent "wouldnever work"him again.As a result of the conference already men-tioned in connection with Roglitz's case, Akers was reinstated on July4, 1937.He did not receive any pay for the period when he was laidoff and he denied that there was any discussion of back pay at theconference.Although Allen did not testify directly at any time thatAkers was discharged for using cash fares,the implication from histestimony is that this was the ground for his discharge rather thanany stated at the time of his discharge.Akers has been working continuously since his reinstatement onJuly 4, 1937, although he stated that he was workingon a less desir-able`r61.Akers was one of the most active men soliciting memberships inthe B.R. T.His activity was clearly a threat to the respondent'sefforts favoring the Amalgamated as the union for its employees.The respondenthad allowedits employees to use their cash fares,upon the payment of a small penalty. The respondent suddenly de-cided to make an example of Akers, and discharged him. In viewof the long indulgence by the respondent of the custom of using cashfares, the extreme. character of its remedy and the swift change ofpolicy we think that the respondent was striking at something moreobnoxious to it than this-practice-namely, the B. R. T. - We findthat Akers was discharged on May 29, 1937, for union activity.Fred Gn ifthwent to work as a bus driver for the respondentaround the last of May 1937.He had driven a bus for the Blue-birdSystem for 15 mouths before..On the respondent's lines he workedon the "extra board;" %vliich consisted of the men who take runswhen the regular drivers are absent.He was discharged on July 22.Griffith signeda B. R. T. authorizationaboutJune 1, and becamea member about June 7 or 8, paying dues, for which he received areceipt.He kept this receipt in.his pocket with his .papers.Griffithtestified that about July 15 he either lost the receipt around thegarage or turned-it in-with his papers at the office.He believed thathe had turned the receipt into the office, because it would have beenreturned to him if he had dropped it in the garage.Griffith was active in discussing the B. R. T. with the other drivers,even ,with Hayes, Bunce's-son-in-law, who was very active on behalfof the Amalgamated.He told Ruyle, the Amalgamated organizer,that he believed 'in the B. R.- T: and had signed a B. R T. authoriza-tion.In spite of this he was persuaded to sign for the Amalgamated,1340d8-39-vol ix--40 612NATIONAL LA13OR RELATIONS BOARDupon being told that he "had better sign it" if he "wanted to keepworking."At the time of voting for officers of the Amalgamated,Bunco told him whom to vote for. This was denied by Bunce, al-though he admitted discussing the voting with Griffith.Griffith related that at Oklahoma City on July 22 he took overa bus which had been newly overhauled at a cost of about $1,000.Before he left Oklahoma City he had filled up the radiator withwater; but 12 or 14 miles out at Edmond he noticed it was gettinghot.There he again put water in the radiator, but it heated upbefore he had driven very much further. The motor never poundednor was there any steam at any time, and he expressed doubt thatthe head was cracked by these circumstances.He related that as he drove into the bus station at Tulsa, "theyasked me how the bus was running and I told them it was runninghot.Before I had a chance to say any more, they said `You haveruined the bus."'Bunce told him, he recounted, that he might aswell "keep on going."Bunce testified that when Griffith brought hiscar in With the hot motor he told him that "if that motor was burnedup to kiss himself goodbye and keep going."Bunce claimed thathe did not discharge Griffith, but that Griffith walked out and quit.Bunce admitted, however, that he would have recommended "that hebe discharged if he burned that motor up." Bunce explained thathe put Coleman, one of the extra drivers, on Griffith's run becauseGriffith did not come back, although Griffith testified that he did notleave immediately but sat around for a while and that Colemanwas called to take his run before he left.Griffith stated that he then,.went to the office and turned in his cap and badge, without anyoneI elling him that 'he was discharged, aside from the remark made tohim "to keep going." Bunce also stated that he could tell, by the wayitwas cracked, that the motor had been broken by having hot andcold water poured on it.Griffith testified that Forest Holbrook,Wilkerson, and Cowan broke -heads..but were-still working, althoughCowan had to' pay for the'one he broke:We are, not convinced thatthe respondent in' discharging Griffith was- motivated, -,by his union,activities.We find that the respondent in discharging Griffith didnot discriminate against him because of his union membership andactivity and the allegations of the complaint with respect to him willbe dismissed.T. C. McNuttwas employed as a bus driver for the respondent forabout 2 years until he was discharged on August 24, 1937.He joined the B. R. T. on July 1, 1937, having signed an authori-zationMay` 20, 1937.He testified he was "instrumental in gettingquite a number of the boys to sign up, sign authorizations with theBrotherhood, and keeping them informed as to what progress we havebeen making in organizing the Brotherhood."He signed an appli- i)EGiSio^s AND ORDERS613cation for the Amalgamated because of "the pressure put on" him.He said that it was known that lie was a member of the B. R. T.His authorization was in Charles Akers' kit, when this appears tohave been opened by Allen on May 24, 1937, as described above.Two or 3 days later, he was notified to see Allen.As Allen wasaway, he went to see Spurgin and Hicks.At this meeting his re-fusal on one occasion to carry a bag for a lady was brought up. Hewas also asked about an occasion when the driver's window had beenclosed by a passenger on a very hot day and he had opened it. Thesematters had occurred 4 or 5 months before.On July 6, 1937, hewas laid off for 30 days.After 30 days' suspension he went back to -work on August 6, 1937.On August 19, 1937, he slammed the door of the bus on a man's arm.He was accused of doing this deliberately.He made no report ofthe incident nor did he obtain the names of any witnesses.On Au-gust 20-lie was taken off his run, and he was discharged on August 24.On September 7 or 8, 1937, he asked Bunce for permission to posta notice regarding the B. R. T. Spurgin refused to allow it, al-though the Amalgamated had posted a notice on the bulletin board.Allen denied that he had discharged McNutt for his union activi-ties, but claimed that he laid him off on account of his slamming thedoor, failing to get any evidence in regard to the incident, andbecause of his discourtesy to passengers.Allen stated that McNuttmight deliberately smash a person's arm if he got "mad." Two em-ployees who witnessed the incident said the slamming of the doorwas deliberate.Wilkerson, one of these employees, testified thatMcNutt had his back turned when the door was closed and that hedid not get out afterwards to investigate the occurrence.Wilkersonrelated that he spoke to the man about it, who said his arm wasprobably bruised but refused to roll up his sleeve to see what condi-tion it was in.Allen testified that McNutt was an unsatisfactory employee all thetime, that he had had several accidents which were side-swipes, that"we had reason to fire him practically since he went to work for us,"that he knew McNutt had been disciplined ever since lie came withthem, and that very few of his checks had not been reduced by finesimposed for infractions of rules.The stubs of several of his checkswere introd;'uced by counsel for the Board but these did not showthat any fines had been imposed.Allen explained one of the nota-tions on the stubs as indicating four fees for fines.He also statedthat he thought that McNutt had been suspended about a year orso before, but was vague in telling about this.Allen further testi-fied that he had talked to McNutt about 36 times in 2 years aboutmatters of discipline or his driving.We are not convinced that therespondent in discharging McNutt was motivated by his union ac- 614NATIONAL LABOR RELATIONS BOARDtivities.We find that the respondent in discharging Griffith didnot discriminate against him because of his union membership andactivity and the allegation of the complaint with respect to him willbe dismissed.Jack 1frebbs,before his discharge, worked as a bus driver for therespondent on two occasions amounting to about 2 years altogether.He signed a B. R. T. authorization on May 1, 1937,at Akers' request.Akers had Krebbs' authorization in his kit in his bus on May 24, 1937.Krebbs was active with Akers on various occasions securing authoriza-tions from other drivers.He assisted in organizing work for theB. R. T. on the Springfield and St. Louis division.The respondent's answer alleged that Krebbs was discharged onMay 27, 1937, because "he undertook to drive his'bus" "while underthe influence of liquor, and that he was discharged for trying to drivehis bus in that condition."-Krebbs did not appear at the hearing because he was in Homer,Louisiana,and it was impossible for him to attend.Allen testified without contradiction that Krebbs had previouslybeen discharged for drinking, and was put back to work on conditionthat lie never ' drink again while employed there.Allen deniedthat he had discharged him on account of his union membership.We find that Krebbs' discharge was not due to his union activi-ties.--R. D. Owenwent to work as a' driver for the respondent aboutMarch 1, 1937. On May 20, 1937, lie signed a B. -R. T. authorization,which Akers had with him in,his kit on May 24, 1937. On June 21,1937, as he was sitting in the bus in the garage he signed an' Amal-gamated application at the solicitation of Ruyle, the Amalgamatedorganizer,in the presence of Bunce.He was active in discussingthe B. R. T. around the garage and' station, and made no effort tohide the fact that he was for the B. R. T.He had had three accidents while he worked for the respondent.On April 21 lie had an accident in which a woman lost her life. Noclaim was filed against the insurance company on account of it-,°however. In the second accident about four or five persons were cutby flying glass.His third accident occurred on September 1, 1937,when no one was seriously' hurt but one person was scratched.The'bus, however, was damaged badly.He was 'discharged September 7;1937.At this time Bunce gave him "the impression" that it was nothis "fault," although Hicks told him 'later that lie was being dis-charged on account of too many accidents.Owen stated that theseaccidents were all "non-chargeable accidents."-Bunce stated on the stand that lie had interceded -for Owen whenhe was discharged but that-" Hamm, the' insurance engineer, had DECISIONS AND ORDERS615told him "to pull" Owen off, that he had had too many wrecks andif he was kept on somebody would get badly hurt.We find that Owen's discharge was not due to union activities.Lee Flemingwas first employed by the respondent on June 3, 1937.He had been previously employed by the Southwest Missouri Rail-road Company for about 8 months. On June 15, 1937, he signed aB. R. T. authorization. In addition, he talked to several men aboutsigning up with the B. R. T. and told them the advantages of theB. R. T. insurance.He also discussed the B. R. T. with Hayes, whowas a son-in-law of Bunce, and who was very active with the Amal-gamated.He stated that it was well known that he was in favorof the B. R. T. Fleming also testified that Ruyle, the Amalgamatedorganizer, got in his bus and told him that the Company gave himthe "authority" to organize the drivers and 'that Bunce came alongand confirmed it.This was denied by Bunce at the hearing, whosaid that he had told Fleming "to use his own judgment."In the course of 2 months Fleming was involved in four accidents.On July 9 he was in an accident in which the bus was damaged andwhich cost the Company $3,000 to settle.A second accident oc-curred on July 31, 4 miles east of Vinita.He claimed that a mancrowded him off the road. This cost the Company $100 to settle. Thereport, he claimed, did not show that he was at fault.His thirdaccident occurred on August 9 between Cleveland and Pawhuska.He was going down a curve when his brakes failed him and heturned his bus into a fence off the road. Several passengers werebruised or scratched.The bus had been in bad shape previously. OnAugust 31, 1937, he ran over a calf.He was discharged on September.3, 1937.Bunce told him he was going to put him on another run,but then he later called him and told him he was discharged. Bunceclaimed that Fleming was discharged because Hamm, the insuranceengineer, had requested it.We find that Fleming's discharge was not due to his union activi-ties.John D. Waddlewas first employed by the respondent as a busdriver April 1, 1937.He claimed that he was discharged on August24, 1937, for giving testimony under the Act.He signed a B. R. T.authorization about the last of May 1937.He had discussed theUnion with the other drivers.Waddle had worked for the Missouri-Arkansas Coach Lines, whichoperates out of Springfield, Missouri.At the Board's hearing inSpringfield inMatter of lllissouri-Arkansas Coach Lines, Inc.andthe B. R.T.,2 held between July 29 and August 3, 1937, he testifiedagainst-the respondent involved in that case.There was testimony2 7 N. L R.B. 186. 616NATIONAL LABOR RELATIONS BOARDthat Floyd Jones, president of the Missouri-Arkansas, and- the presi-dent of the respondent were very good friends, that the two Com-panies had business connections and a working arrangement wherebythe respondent used the Missouri-Arkansas Coach Lines station andgarage in Springfield.-At the time of Waddle's discharge, Hicks talked to him about awoman passenger whom he had carried without a ticket from Vinitato Springfield. It appears that there is it rest room at Vinita wherepassengers get off and where some transfer to buses from KansasCity.The passenger in question had a ticket for Kansas City.Ac-cording to Waddle's testimony, he had checked the passengers off andon, including this particular passenger.He stated that Coleman, oneof the drivers for the respondent, who was riding as an extra driver,put her back on the bus. Coleman was not called by the respondentto deny this.The bus drivers are supposed to check the passengers at every sta-tion.There are eight or nine stations between Vinita and Spring-field.Three or four of them may be passed without stopping butWaddle did not recall how many times he checked on that trip nordid he know whether he or Coleman checked the passengers.Headmitted that he did not check them at the stations where they didnot stop.Waddle stated that he never heard of anyone getting dis-charged for carrying a passenger beyond his station.He bought aticket for the woman at Springfield and made arrangements for herto be taken on to Kansas City. The facts of this incident, whichhappened before the hearing in Springfield, were obtained by therespondent from the "checker's" 3 report.The respondent allegedly dischargedWaddle because he carrieda passenger beyond a station.What normally might be the basis fora reprimand, was taken as grounds for discharge.Waddle hadworked for the Missouri-Arkansas Coach Lines, Inc., for 3 years andapparently was a good driver. It is not probable that the respond-ent would have discharged him over a trivial mistake.The closebusiness and personal connection between the respondent and Mis-souri-Arkansas Coach Lines discloses the reason actuating the re-spondent.Waddle had given damaging testimony against the otherCompany.This appears to have been the real reason for the dis-charge and not his manner of performing his duty.We find that Waddle was discharged because he gave testimony ina hearing of the Board.Waddle was earning about $130 a month when he was working forthe respondent.He has not been employed since his discharge.'Checkers'ride the buses to check on the drivers as to the observance of the rulesand regulations. DECISIONS AND ORDERS617C. Refusal to bargain collectively with B. R. T.1.The appropriate unitThe complaint alleges that the respondent refused to meet with theduly authorized representative of the majority of its employees en-gaged in operating motor buses and to bargain collectively with suchrepresentative.The answer admits that the respondent has not bar-gained with the B. R. T. as representative of the majority of the em-ployees engaged in operating motorbusses,but sets forth that it hasfailed to bargain with the B. R. T. solely because of the fact that acontroversy exists between the Amalgamated and the B. R., T.The petition of the B. R. T. alleges as an appropriate unit themotorcoach operator employees or drivers employedby therespondent.The original petition of the Amalgamated alleges that the operatingemployees including not only the drivers but also all employees en-gaged in preparing the buses for operation,shop men, and repairmen, should be in the unit.However, at the time of the hearing onSeptember 8, 1937, counsel for the Board,the respondent and theAmalgamated, and the duly authorized representatives of the I. A. M.and the B. R. T., entered into a stipulation which was made part of therecord without objection,as follows :It is hereby stipulated by and between counsel or duly author-ized representatives for the respective parties herein that theBoard may make the following findings of fact.1.The employees of respondent engaged as mechanics or bodyworkers in maintaining buses used in the operation of respondent'sbusiness,exclusive of those engaged in a supervisory capacity orporters at its place of business in Tulsa and Stillwater,Oklahomaconstitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.4Later, on September 27, 1937, an amended petition for investigationand certification of representatives pursuant to Section 9 (c) of theAct, was filed on behalf of the Amalgamated which reduced the scopeof its original petition to the respondent's employees employed asmotorcoach operators or drivers.We find that all the motorcoach operator employees or drivers, ex-cluding office workers, employees engaged in preparing the busses foroperation,shop men; and repair men, and those. engaged insupervisoryduties, constitute a unit appropriate for the purposes of collective bar-gaining and that such a unit insures to the employees the full benefitof their right to collective bargaining and otherwise effectuates thepolicies ofthe Act.-.* 3 N. L. R B 879 618NATIONAL LABOR RELATIONS BOARD2.Representation by the B. R. T. of the majority in the appropriateunitThe respondent employs about 49 bus operators, exclusive ofclerical,supervisory staffs, and employees engaged in preparingthe busses for operation, shop men, and repair men.At the hearing the B. R. T. introduced 25 authorization formssigned by drivers employed by the respondent, showing that on June7, 1937, the day that the B. R. T. wired the respondent asking fora conference, the B. R. T. represented _ a majority of the driversemployed by the respondent, and that on June 15, 1937, when theB. R. T. was advised by Allen that it had not gone through theproper procedure, it had two additional authorizations.On behalf of the Amalgamated, 48 applications for membershipwere introduced at the hearing.One of these is dated June 18, 12are dated June 19, two June 20, 18 June 21, and the remaining, later.The respondent has not challenged the claim that the B. R. T.represented a majority of the bus drivers on June 7, but in its answerpleads ignorance as to which union it should bargain with.No evidence was introduced at the hearing that the Amalgamatedhad obtained any members among the respondent's bus drivers priorto June 18, 1937.The Amalgamated,,as is pointed out above, sub-mitted at the hearing applications signed by a majority of the busdrivers at a later time. In view of the acts of the respondent,described in Section III (A), we find that the Amalgamated was notfreely designated as a bargaining agent by the majority of therespondent's employees.We find that on June 7, 1937, and thereafter, the B. R. T. wasthe duly designated representative of the majority of the employeesin the appropriate unit.Pursuant to Section 9 (a) of the Act, itwas, therefore, the exclusive representative of all the employees -insuch unit for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, or other conditions ofemployment.3.The refusal to bargainOn June 7, 1937, Nutter, the representative of the B. R. T., sent atelegram to Howard W. Allen, president of the respondent, advisinghim that the bus operators had selected the B. R. T. as their repre-sentative for collective bargaining, and asking him to advise Nutteras to the time when it would be agreeable for him to negotiate con-cerning a contract.In reply, on June 15, 1937, Allen sent a telegramtoNutter, in which he stated, "You have not shown through theproper procedure that you represent a majority of our employees." DECISIONS AND ORDERS619On June 15, 1937, Robinson, organizer for the B. R. T., madeseveral efforts to meet with Allen but was told that he was out oftown.On June 27, Nutter met with Davis, Regional Attorney of theBoard, and Davis on that date transmitted Nutter's request to Allenfor a meeting between the respondent and the B. R. T.The B. R. T.,however, was never successful in entering into any negotiations withthe respondent.The answer of the respondent pleads that it has failed to bargainwith the B. R. T. solely because of the fact that a controversy existsbetween the Amalgamated and the B. R. T. That this was not thereal reason for the refusal to bargain is shown by the fact that onJune 7, 1937, when the respondent was asked by the B. R. T. to meetwith it, and when the B. R. T. represented a majority of the em-ployees, the Amalgamated had not obtained a single application formembership from the bus drivers.On June 15, 1937, the respondentrefused, by telegraph, as described above, to meet with the B. R. T.On this later date the Amalgamated was still without any membersamong the respondent's employees, while the B. R. T. still representeda majority of them. It appears something more than a coincidencethat on the very day that the telegram was sent to the B. R. T., Ruyle,organizer for the Amalgamated, appeared on the scene and was giventhe complete cooperation and encouragement of the respondent in hiseffort to organize the drivers.We find that the respondent, on June 15, 1937, and at all timesthereafter, refused to bargain collectively with the B. R. T. as therepresentative of its employees engaged in operating motorbussesin respect to rates of pay, wages, hours of employment, and otherconditions of employment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE PETITIONSIn view of the Board's findings in Section III (C) above, as to theappropriate bargaining unit and the designation of the B. R. T.by a majority of the respondent's employees in the appropriate unitas their representative for the purpose of collective bargaining, it isnot necessary to consider the petitions of the B. R. T. and Amalga-mated for certification of representatives.Consequently the peti-tions for certification will be dismissed. 620NATIONALLABOR RELATIO2\S BOARDTHE REMEDYWe have found that Lloyd W. Kifer, R. L. Harvey, William JoeRay, and Charles Akers were discharged by the respondent because oftheir-union-affiliation and activities.We have also found that J. D.Waddle_ was discharged by the respondent because he gave testimonyunder the Act. Since these discharges constituted unfair labor prac-tices,we shall order that the men be reinstated with back pay.We shall also order the respondent to bargain collectively withthe B. R. T. as representative of its bus drivers.Prior to the hear-ing many of the members of the B. R. T. joined the Amalgamatedand by implication renounced their B. R. T. affiliation.We havefound that such action was the result of the respondent's unfair laborpractices.To refrain from ordering the respondent to bargain col-lectively with B. R. T., would be to hold that the obligation of oneprovision of the Act may be evaded by the successful violation ofanother; that the freely expressed wishes of the majority of the em-ployeesmay be flaunted if the employer brings to bear sufficientinterference,restraint,and coercion to undermine the representative'smajority support.-Upon the basis of the foregoing findings of fact and upon theentire record in the proceedings,the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists,Brotherhood of Rail-road Trainmen, and Local Division No. 1147 of the Amalgamated-Association of Street,Electric Railway and Motor Coach Employeesof America are labor organizations,within the meaning of Section 2(5) of the Act.2.The respondent by discriminating in regard to the hire andtenure of employment of Charles Akers, thereby discouraging mem-bership in the B.R. T., has engaged in and is engaging in unfairlabor practices,within the meaning of Section 8 (3) of the Act.3.The respondent by discriminating in regard to the hire andtenure of employmentof Lloyd W.Kifer, R. L. Harvey,and WilliamJoe Ray, thereby discouraging membership in the I. A. M., has en-gaged in and is engaging in unfair labor practices,within the mean-ing of Section 8 (3) of the Act.4.The respondent by discharging J.' D. Waddle because he gavetestimony under the Act, has engaged in and is engaging in unfairlabor practices,within the meaning of Section 8 (4) of the Act.-5.The employees of the respondent engaged in operating motor-busses constitute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9(b) of the Act. DECISIONS AND ORDERS6216.The B. R. T. was on June 7, 1937, and at all times thereafterhas been, the exclusive representative of all the employees in suchunit for the purposes of collective bargaining, within the meaning ofSection 9 (a) of the Act.7.By refusing to bargain collectively with the B. R. T. as theexclusive representative of its employees in an appropriate unit,the respondent has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (5) of the Act.8.The respondent by interfering with, restraining, and coercing itsemployees in the exercise of the right to self-organization, to form,join, and assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-'tivities for the purpose of collective bargaining or other mutual aidor protection has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.10.The respondent has not engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act with respect to thedischarge of Jack Roglitz, Fred Griffith, T. C. McNutt, Jack Krebbs;R. D. Owen, and Lee Fleming..ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National. Labor Relations Board hereby orders that therespondent, the Missouri, Kansas and Oklahoma Coach Lines, and itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the B. R. T., the I. A. M., or anyother -labor organization of its employees, or encouraging member-ship in the Amalgamated or any other labor organization of itsemployees, by discharging or refusing to reinstate any- of its em-ployees or in any other manner discriminating in regard to their hireand tenure of employment or any term or condition of theiremployment;(b)Discharging or -otherwise discriminating against any of itsemployees for giving testimony under the National Labor RelationsAct ;(c)Refusing to bargain collectively with B. R. T. as the exclusiverepresentative of its employees engaged in operating motor buses;(d)Recognizing the Amalgamated as the exclusive representativeof its employees; 622NATIONALLABOR RELATIONS BOARD(e)In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Offer to Lloyd W. Kifer, R. L. Harvey, William Joe Ray, J. D.Waddle, and Charles Akers immediate and full reinstatement totheir former positions without prejudice to their seniority and otherrights or privileges;(b)Make whole J. D. Waddle, and Charles Akers for any lossof pay they have suffered by reason of its discrimination againstthem by payment to each of them of a sum of money equal tothat which he would normally have earned as wages during theperiod from the date of such discrimination to the date of suchoffer of reinstatement, less his net earnings 5 during such period; '(c)Make whole Lloyd W. Kifer, R. L. Harvey, and William JoeRay for any loss of pay they have suffered by reason of its dis-crimination against them by payment to each of them of a sum ofmoney equal to that which he would normally have earned as wagesfrom the date of his respective discharge to October 9, 1937, andfrom the date of this Order to the date of such offer of reinstate-ment less his net earnings during 6 such period;(d)Upon request, bargain collectively with the B. R. T., as theexclusive representative of all its employees engaged in operatingmotor buses for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment ;(e)Post in conspicuous places where they will be observed bythe respondent's employees and maintain for a period of thirty (30)consecutive days from the date of posting, notices stating (1) thatthe respondent will cease and desist in the manner aforesaid; (2) thatthe respondent will bargain collectively with the B. R. T. as therepresentative of the employees in the appropriate unit;(f)Notify the Regional Director of the Sixteenth Region in writ-ing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.6By "net earnings"ismeant earnings less expenses,such as for transportation, roomand board, incurred by an employee in connection with obtaining work ; working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossetLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local 2;90,8 N. L. R B 440.6 Ibid. DECISIONS AND ORDERS623And it is further ordered that the complaint in so far as it allegesthat the respondent has engaged in unfair labor practices withrespect to the discharges of Jack Roglitz, Fred Griffith, T.C. McNutt,Jack Krebbs, R. D. Owen and Lee Fleming and thelay-off of WayneTreaster be, and it hereby is, dismissed.[SAME TITLE]SUPPLEMENTAL ORDERNovember 16, 1.938On November 2, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledproceeding.'For reasons stated in said decision, and by virtue of Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, and pursuant toArticle III, Sections 8 and 9, of - National Labor Relations. BoardRules and Regulations-Series 1, as amended,IT IS FURTHER ORDEREDthat the petitions for investigation- andcertification of-representatives of employees of Missouri, Kansas &Oklahoma Coach Lines, Tulsa, Oklahoma, filed by the Brotherhoodof Railroad Trainmen and by the Amalgamated Association of Street,ElectricRailway and Motor Coach Employees of America, LocalDivision 1147, be, and they herebyare, dismissed.9 N. L R.B.,No. 55a.